I respectfully dissent from the majority's view that the elements in the "Tupperware" containers did not qualify under the plain view doctrine. I find that all of the surrounding circumstances lead the officers to correctly assume there was criminal activity associated with the container. I further find it would have been immediately apparent to the officers.
The officers observed appellant's nervous behavior, unlabeled medicine containers and layers of baggies and heard the rattling of scales. I do not find these to be so commonplace or innocuous in nature as the majority concludes. I would deny assignment of error I.